Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-12, and 14-24 are pending.  Claims 5 and 13 have been canceled.    Note that, Applicant’s response filed 3/17/21 has been entered.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 6-12, and 14-17, drawn to a foamable cleaning composition, classified in C11D; 3/30.
II. Claims 18-24, drawn to a method of cleaning a hard surface, classified in B08B; 3/08.
The inventions are independent or distinct, each from the other because:
Inventions of Group I  and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the invention of Group I can be used in a materially different process such as in a method of cleaning textiles/laundry.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1)  The inventions have acquired a separate status in the art in view of their different classification;
2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Heidi Nebel on May 31, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4, 6-12, and 14-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to instant claims 9 and 17, these claims are vague and indefinite in that it is unclear what is meant by "dodecyl dimethyl ammonium chloride" since a quaternary ammonium compound must have 4 substituents off of the central nitrogen atom.  Clarification is required.  For purposes of examination, the Examiner has interpreted instant claims 9 and 17 to recite "didodecyl dimethyl ammonium chloride". 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to instant claims 3 and 4, these claims depend from claim 2, wherein claim 2 recites that the surfactant is an amphoteric surfactant; claims 3 and 4 recite that the surfactant is an amine oxide, which is a type of nonionic surfactant, and fails to further limit the amphoteric surfactant of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al (US 2001/0049347).
Robbins et al teach an aqueous hard surface cleaner with improved soil removal containing an anionic, nonionic, amphoteric surfactant, and mixtures thereof, with optionally, a quaternary ammonium surfactant, the total amount of surfactants being present in a cleaning effective amount; at least one water-soluble or dispersible organic solvent in a solubilizing or dispersion effective amount; a combination of an incompletely neutralized potassium ethylenediamine-tetraacetate and a precipitating co builder as chelating agents present in an amount effective to enhance soil removal in the cleaner; and the remainder water.  See Abstract.  Suitable surfactants include lauryl dimethylamine oxide, etc., in amounts from 0.001 to 10% by weight.   See paras. 34-48.  Suitable solvents include propylene glycol, diethylene glycol n-butyl ether, etc., in amounts from 1 to 15% by weight. See paras. 31-33.  Suitable cationic surfactants include di-long chain ammonium compounds, etc., wherein long chain is meant about C6-C30 alkyl and short chain is C1-C5 alkyl, and are used in amounts from 0 to 5% by weight.  Such quaternary ammonium compounds have "broad spectrum" antimicrobial properties.  See paras. 49-50.  Small amounts of adjunct materials can be used in the composition such as buffers in order to maintain a constant pH of from 8 to 13.  See paras. 62-65.  Specifically, Robbins et al teach a composition containing 4.5% ethylene glycol butyl ether, 0.55% quaternary ammonium compound (50%), 3.33% amine oxide (30%, lauryl dimethylamine oxide), water, etc.  Additionally, Robbins et al teach a composition containing 4.5% ethylene glycol butyl ether, 0.55% quaternary ammonium compound (50%), 3.33% amine oxide (30%, lauryl dimethylamine oxide), water, etc., wherein the composition has a pH of about 7.7.  See paras. 69-75.  Note that, the Examiner asserts that the compositions as specifically taught by Robbins et al would inherently have the same foamable properties as the composition recited by the instant claims (i.e., fall within the scope of “foamable”) because Robbins teach compositions containing the same components in the same amounts as recited by the instant claims.  Robbins et al disclose the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of Robbins anticipate the material limitations of the instant claims.  
Claims 2-4, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2001/0049347).
Robbins et al are relied upon as set forth above.  However, Robbins et al do not teach, with sufficient specificity, a composition having the specific pH containing a foaming surfactant, a glycol solvent foaming synergist, a foaming antagonist, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate, a composition having the specific pH containing a foaming surfactant, a glycol solvent foaming synergist, a foaming antagonist, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Robbins et al suggest , a composition having the specific pH containing a foaming surfactant, a glycol solvent foaming synergist, a foaming antagonist, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2001/0049347) as applied to claims 1-4, 6-8, 10-12, and 14-16 above, and further in view of Mitchell et al (US 2014/0011726) or Kilkenny et al (US 2006/0009369).
Robbins et al are relied upon as set forth above.  However, Robbins et al do not specifically teach the use of didodecyl dimethyl ammonium chloride in addition to the other requisite components of the composition as recited by the instant claims.  
Mitchell et al teach a cleaning composition for sanitizing and/or disinfecting hard surfaces, comprising a cationic biocide, surfactant and low levels of VOC solvents.  See Abstract.  Suitable cationic biocides include quaternary ammonium compounds such as didodecyl dimethyl ammonium chloride, etc.  See paras. 57 and 58. 
Kilkenny et al teach an improved cleaning and composition and method adapted to clean a variety of hard surfaces.  The improved cleaning composition and method includes the use of a cationic biocide that includes biguanide compounds and/or quats.  See Abstract.  Suitable quaternary ammonium compounds include didodecyl dimethyl ammonium chloride, etc.  See para. 20.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use didodecyl dimethyl ammonium chloride in the composition taught by Robbins et al, with a reasonable expectation of success, because Mitchell et al or Kilkenny et al teach the use of didodecyl dimethyl ammonium chloride as a suitable quaternary ammonium compound in a similar composition and further, Robbins et al teach the use of quaternary ammonium compounds in general.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/June 2, 2022